RESPONSE TO AMENDMENT

Claims 1, 3, 5, 7, and 9 are pending in the application.  Claims 5 and 7 are withdrawn from consideration due to Applicant’s election.  Claims 2, 4, 6, 8, 10, and 11 have been cancelled. 
Amendments to the claims, filed on August 11, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (U.S. Pat. Pub. 2012/0183769) in view of Zhu (U.S. Pat. Pub. 2018/0022972).
Regarding claims 1 and 9, Nasu teaches an optical adhesive sheet (Abstract; Paragraph [0012]), comprising: a polyethylene foam substrate (Paragraph [0110]); and an adhesive agent layer formed on at least one surface of the substrate (Paragraph [0110]), wherein the adhesive agent layer is formed by curing an adhesive agent composition (Abstract), which comprises an acrylic copolymer (Paragraph [0033]) formed by polymerizing a monomer mixture comprising ethylhexyl acrylate (Paragraphs [0033]-[0034]) and isobornyl acrylate (Paragraphs [0033] and [0035]).

Swelling rate (%)=(W 2 /W 1)×100   [Equation 1]
where, W1=an initial weight which is a weight of a sample before immersing the sample, which is obtained by cutting a cured adhesive agent layer into a predetermined size, into a solvent, and W2=a post weight which is a weight of a sample obtained by immersing the sample into a solvent, leaving the sample to stand for a predetermined time, filtering the sample using a filtration device at a temperature of 100°C to 150°C, wherein the filtration device is a 300 mesh steel screen, and then drying the sample.
Zhu teaches an acrylic PSA (Abstract) which exhibits resistance to polar and non-polar solvent as demonstrated by a solvent swell ratio of 1.8 or less after immersion in a 1:1 water and isopropyl alcohol mixture and solvent swell ratio of 1.5 or less after immersion in oleic acid (Paragraph [0005]).  Zhu further teaches that one method of characterizing solvent resistance is by measuring the extent of swelling of the adhesive after it has been immersed in a given solvent for a period of time at a specified temperature and an acrylic PSA that exhibits a higher amount of swelling is certainly less resistant to that particular solvent (Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the cured acrylic adhesive agent layer of Nasu have a solvent swell ratio of 1.8 or less (180% or less) after immersion in a 1:1 water and isopropyl alcohol mixture and solvent swell ratio of 1.5 or less (150% or less) after immersion in oleic acid as taught by Zhu in order to for the adhesive agent layer to exhibit resistance to polar and non-polar solvents.  
1/W2) (Paragraph [0027]) rather than the claimed W2/W1 x 100%.  So Zhu’s disclosure of 1.8 or less (180% or less) refers to 1/1.8 x100% or more, that is 55.5% or more, using Applicant’s Equation 1.  Additionally, while Zhu does not teach the sample is filtered using a 300 mesh steel screen at a temperature from 100°C to 150°C when determining the post weight (W2), the measuring conditions are similar and therefore one of ordinary skill in the art would still have expected similar results.
Nasu in view of Zhu fails to explicitly teach wherein the adhesive agent layer has micro-spaces capable of being impregnated with a solvent.  However, in Paragraph [0028] of the printed instant application, Applicant states “micro-pores or micro-spaces, and the like may be present between the cross-linkages, and when the cured product is immersed in a solvent, the solvent permeates the micro-pores, and as a result, the cured product may be impregnated with the solvent”.  Therefore, the adhesive agent layer of Nasu in view of Zhu would inherently have these micro-spaces capable of being impregnated with a solvent as micro-spaces would inherently exist between cross-linkages.
The limitations “cured” “at an ambient temperature of 20 to 30° C by irradiation with UV light having a UV intensity of 6 to 8 mW/cm2” and “wherein a total UV dose irradiated onto the adhesive agent composition at the ambient temperature is 1,575 mJ/cm2 to 1,750 mJ/cm2” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nasu (U.S. Pat. Pub. 2012/0183769) in view of Zhu (U.S. Pat. Pub. 2018/0022972) and further in view of Shigetomi (U.S. Pat. Pub. 2014/0037951).
Nasu and Zhu are relied upon discussed above.
Regarding claim 3, Nasu in view of Zhu fails to teach wherein the adhesive agent composition further comprises a photoinitiator selected from the group consisting of a benzoin-based initiator, a hydroxy ketone-based initiator, an amino ketone-based initiator, caprolactam, and a combination thereof.
Shigetomi teaches a pressure-sensitive adhesive composition (Abstract) comprising an acrylic copolymer (Abstract) and a photoinitator (Paragraph [0047]) selected from the group consisting of a benzoin-based initiator, a hydroxy ketone-based initiator, an amino ketone-based initiator, caprolactam, and a combination thereof (Paragraph [0050]).  Shigetomi further teaches that using a photoinitiator improves the pressure-sensitive adhesive property of the adhesive (Paragraph [0047]).


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed August 11, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that neither Nasu nor Zhu teaches or suggests having micro-spaces in the adhesive layer, nor the need for flexibility of the adhesive layer and that Zhu is directed to producing a solvent resistant adhesive and notes that having a higher amount of swelling means “less resistant to the solvent” and therefore teaches away from an acrylic PSA that exhibits a higher amount of swelling.
	However, as discussed above, the swelling ratio of Zhu is calculated by dividing the dry weight, i.e. initial weight (W1), by the weight after soaking in the solvent and drying, i.e. post weight (W2) (Paragraph [0027]).  This would mean that in Zhu, that in equation form Swelling ration (1.8 or less) = (W1/W2-).  This is the inverse of the Swelling Rate equation of amended claim 1 of the instant application.  By converting the equation of Zhu to that of the claimed equation; the Swelling Rate taught by Zhu is (W2-/W1) = (1/(1.8 or less)) X 100 = 55.5% or more.  This overlaps with the claimed range of 60% or more.  Additionally, by “solvent resistant”, Zhu does not mean that the adhesive is resistant to being impregnated by a solvent but rather that the adhesive is resistant to being broken down by the solvent.  This is shown by the Solvent Swell 1/W2-) in Zhu being 1.8 or less in that Zhu desires the adhesive to not lose weight after being immersed in a solvent.   Additionally, in Paragraph [0028] of the printed instant application, Applicant states “micro-pores or micro-spaces, and the like may be present between the cross-linkages, and when the cured product is immersed in a solvent, the solvent permeates the micro-pores, and as a result, the cured product may be impregnated with the solvent”.  Therefore, the adhesive agent layer of Nasu in view of Zhu would inherently have these micro-spaces capable of being impregnated with a solvent as micro-spaces would inherently exist between cross-linkages.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that Nasu teaches a number of possible materials for a substrate including polyethylene terephthalate and polyethylene and that Comparative Example 5 in the instant application shows that when PET film was used (which is taught by Nasu as a suitable material) instead of the claimed polyethylene foam, the swelling rate was outside the claimed range of 60% or more and therefore, there is no reasonable expectation of success.
	However, Nasu teaches the claimed polyethylene foam.  Even though Nasu teaches alternatives to polyethylene foam for the substrate does not negate the fact that Nasu teaches the claimed polyethylene foam substrate.  Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 19, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788